Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00140-CV

                  In the INTEREST OF A.R.P., J.M.H., & T.A.H., Children

                  From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 13-01-0023-CVA
                           Honorable Thomas F. Lee, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is affirmed. No costs of appeal are assessed because appellants are indigent.

       SIGNED July 30, 2014.


                                                 _____________________________
                                                 Sandee Bryan Marion, Justice